DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged of amendments/arguments filed on 12/8/2020.
Claims 1-15 and 17 are presented for examination.
This application is a CIP of 14/856,083 filed on 09/16/2015 now PAT 9,390,231 which is a CON of 14/458,877 filed on 08/13/2014 now PAT 9,165,335 which is a CON of 13/917,374 filed on 06/13/2013 now PAT 8,833,649 which is a CON of 13/313,821 filed on 12/07/2011 now PAT 8,485,439 which is a CIP of 13/270,672 filed on 10/11/2011 now PAT 8,181,862. This application 15/174,571 filed on 06/06/2016 claims benefit of 62/174,206 filed on 06/11/2015.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-4, 6 and 13 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fatta et al. (US 2012/0203076).
Re Claim 1:  Fatta et al. {hereinafter referred as “Fatta”} teaches portable physiological data monitoring device, which includes means of providing a subject {herein a patient} with a device comprising a Radio Frequency Identification (RFID) tag, the RFID tag comprising a chip {herein RFID chip 122} configured to be scanned and read by an RFID reader, wherein the chip is wirelessly linked to a server {herein base monitoring unit 1700} comprising medical and biographical information specific to the subject (¶ 72-76, 88-100+); and (b)    scanning the RFID tag with the RFID reader {herein RFID chip reader 1801} (¶ 100).
Re Claim 2: Fatta teaches system and method, wherein the medical and biographical information in step (a) comprises medical records or personal information selected from the group consisting of previous lab work, x-rays, CT-scans, MRIs, allergies, blood type, height, weight, date of birth, social security number, last known address, known illnesses, diseases, medical procedures or operations performed, medications previously or currently prescribed, listed Primary Care Provider (PCP), contact information from the subject, contact information from the subject’s next of kin, and combinations thereof (¶ 100+).
Re Claim 3: Fatta teaches system and method, further comprising: retrieving the subject’s medical and biographical information from the server and displaying the subject’s medical and biographical information on the screen of the RFID reader (¶ 14-17, 62, 72, 100+); treating the subject based on a consideration of the subject’s medical and biographical information (¶ 50, 72+).
Re Claim 4: Fatta teaches system and method, further comprising: selecting a suitable receiving hospital from a group of facilities listed on the device and notifying an emergency 
Re Claim 5: Fatta teaches system and method, comprising providing the subject’s medical and biographical information obtained from the server in step (cl) to the emergency department in step (el), along with a description of the treatment provided to the subject in step (dl) (see ¶ 56+).
Re Claim 6: Fatta teaches system and method, further comprising notifying one or more of the subject’s next of kin {herein interpreted as family, friends, etc…} concerning the emergency (¶ 56+).
Re Claim 13: Fatta teaches system and method, wherein the device in step (a) is contained in an object worn by the subject (¶ 51+).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fatta et al. (US 2012/0203076) in view of Kwong-Tai Chung (US 2003/0052788).

Fatta et al. fails to specifically teach means of prescribing one or drugs for the subject based on a consideration of the subject's medical and biographical information.
Kwong-Tai Chung teaches medical assistance and tracking system and method employing smart tags, which includes means of prescribing one or drugs for the subject based on a consideration of the subject's medical and biographical information (¶ 50-54+).
In view of Kwong-Tai Chung’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Corwin et al. means of prescribing one or drugs for the subject based on a consideration of the subject's medical and biographical information so as to order proper and correct medication to the patient based on the diagnosis from the medical visit in association with reading the electronic chart of the patient. Such modification would be beneficial for record purposes and by minimizing incorrect drug prescription.
Claims 7 and 9-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fatta et al. (US 2012/0203076) in view of Chamberlain et al. (US 2009/0256701).
The teachings of Fatta et al. have been discussed above. Fatta et al. teaches that the portable monitoring device 100 enables monitoring the condition of patients and storing physiological data associated with the physiological parameters of patients involved in drug trials and clinical research at all times, hospitals and physicians may monitor the recovery and health of the patient for a period of time following a surgical procedure to detect and prevent post-surgical complications (see  ¶ 58+).

Chamberlain et al. teaches interactive patient management system and method, which includes means of checking into a hospital or registering for a medical appointment, based on identification of the subject’s RFID tag; and retrieving the subject’s medical and biographical information from the server (¶ 14, 45).
In view of Chamberlain et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Fatta et al. means of checking into a hospital or registering for a medical appointment, based on identification of the subject’s RFID tag; and retrieving the subject’s medical and biographical information from the server so as to provide an easier and faster means of admitting a patient to an emergency room in case where the patient is incapacitated or unable for self-identification and/or a doctor’s office for a medical appointment. Such modification would also be beneficial by authenticating the patient and retrieving all medical records just by scanning an encoded tag or barcode attached the device worn by the patient.
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fatta et al. (US 2012/0203076) in view of Gotthardt (US 2011/0185178).
The teachings of Fatta et al. have been discussed above.
Fatta et al. fails to specifically teach that the device comprises an insurance card comprising the RFID tag.

In view of Gotthardt’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Fatta et al. a device comprises an insurance card comprising the RFID tag so as to provide a portable device with stored and encoded medical information of the cardholder for identification at the emergency room or doctor’s office.

Allowable Subject Matter
Claims 15 and 17 would be allowed upon filing a proper Terminal Disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach a readable code on a surface of the device specific to the health record of the subject stored in the remote database for identification, wherein the readable code is a bar code, binary code, matrix code, pictogram or quick response (OR) code: (c)  an interface to interact with a computer, smart phone or tablet: and (d) a Radio Frequency Identification (RFID) tag comprising a chip configured to be scanned and read by an RFID reader, wherein the chip is wirelessly linked to a server comprising medical and biographical information specific to the subject. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner’s Remarks
Claims 1-15 and 17 remain rejected under double patent as set forth in the office action mailed on 06/08/2020. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berger (US 2005/0247319) teaches medical implant device with RFID tag and method of identification of device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395.  The examiner can normally be reached on Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/EDWYN LABAZE/Primary Examiner, Art Unit 2887